t c memo united_states tax_court william j fleischaker and donni l fleischaker petitioners v commissioner of internal revenue respondent docket no filed date joseph w martin and frank h mcgregor iii for petitioners c glenn mcloughlin for respondent memorandum findings_of_fact and opinion marvel judge respondent determined deficiencies in petitioners' federal_income_tax of dollar_figure for and dollar_figure for and accuracy-related_penalties under sec_6662' of dollar_figure for and dollar_figure for after concessions by the parties the issues for decision are whether petitioners may deduct a loan guaranty payments of dollar_figure paid in and dollar_figure paid in as business bad_debts under sec_166 and b legal fees incurred in defending against enforcement of the loan guaranties of dollar_figure paid in and dollar_figure paid in as ordinary and necessary business_expenses under sec_162 and whether petitioners are liable for the accuracy-related_penalties under sec_6662 for and ‘unless otherwise indicated section references are to the internal_revenue_code in effect for the years in issue and rule references are to the tax_court rules_of_practice and procedure 7petitioners concede that they had unreported interest_income of dollar_figure for and dollar_figure for petitioners further concede that they are not entitled to schedule c deductions in of dollar_figure for travel dollar_figure for meals dollar_figure for supplies dollar_figure for double deductions and dollar_figure for interest and in of dollar_figure for interest with respect to disallowed travel and entertainment_expenses reported by petitioners on schedule c for respondent concedes that petitioners are entitled to deduct dollar_figure as employee_expenses and dollar_figure as sec_212 expenses on schedule a for respondent also agrees that dollar_figure of the legal and professional expenses for are deductible under sec_162 on petitioners' schedule c - medical ‘petitioners concede that none of the legal fees paid prior to are deductible in or respondent concedes that the legal fees and related expenses paid in and are deductible in those years but only as miscellaneous_itemized_deductions under sec_165 or findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the exhibits attached thereto are incorporated herein by this reference petitioners resided in phoenix arizona when they filed their petition hereinafter references to petitioner are to william j fleischaker petitioner’s medical education and training petitioner attended the university of oklahoma college of medicine the medical school located in oklahoma city oklahoma he graduated as a doctor of medicine in date and was licensed to practice medicine by the oklahoma board_of medical licensure on date after graduating from medical school petitioner began a year family practice internship residency program at the medical school he worked to hours per week as an intern in the program from date to date at which time he took a 2-year leave of absence from date to date petitioner was employed by a group of physicians that staffed two emergency clinics in tulsa oklahoma he worked approximately hours per week at the two clinics and occasionally worked weekends at two other emergency rooms petitioner resumed his participation in the medical school's family practice residency program on date and completed the program on date during the residency he worked to hours per week in date after completing his residency petitioner worked hours per week at the eastern oklahoma sports medicine center in tulsa petitioner became board certified in family practice in after leaving the eastern oklahoma sports medicine center in petitioner worked hours per week at the glass--nelson occupational clinic in tulsa until he moved to phoenix arizona in date adult living centers inc during his second year of medical school petitioner had learned that by the time he became years old percent of the population of the united_states would be years of age or older petitioner decided to specialize in family medicine because he recognized an opportunity to develop an administrative type of medical practice and to promote new concepts in care for the elderly while working as an emergency room physician during his year leave of absence from the residency program petitioner began developing his concept for an integrated nursing care facility and looking for investors petitioner and three other individuals charles wetz john wetz and jerry colclazier hereinafter collectively referred to as petitioner's associates were interested in the nursing home business by petitioner and his associates formed adult living centers inc adult living centers to own and operate a proposed new facility in muskogee oklahoma known as the van orden memorial adult living center the van orden project petitioner invested approximately dollar_figure in the stock of adult living centers and was a member of the board_of directors and vice president of the corporation none of the individuals however had experience in constructing or operating a nursing home facility charles wetz had a degree in hospital administration mr colclazier was to manage the construction of the van orden project petitioner and his associates did not intend the van orden project to be a typical nursing home facility instead they envisioned a multifunctional comprehensive facility that would provide traditional long-term care integrate intermediate care with day care for the elderly integrate day-care service for children with day care for older individuals and provide residences for seniors petitioner had the idea of integrating adult day care with intermediate care because it would be more beneficial to the patients and more economical petitioner also thought that integrating child care with senior care would provide a nurturing interaction for the children with grandparent type figures during the day and would stimulate the elderly because of the interaction with the children petitioner viewed the van orden facility as a prototype for developing other multifunctional care facilities in the united_states his goal was to own similar facilities throughout the country possibly through a nationwide chain petitioner intended to establish similar facilities in other states using different corporations that would be kept under his control while working as an emergency room physician during his year leave of absence from the residency program petitioner worked with architects visited other senior service facilities and participated in applying for the certificate of need petitioner also located land for the site of the proposed facility negotiated the purchase and financed the purchase of the land ’ oklahoma required a proposed operator of a new nursing home facility to obtain a certificate of need from the oklahoma health planning authority the planning authority a certificate of need was required to ensure that there was a need for the facility in the local service area and to ensure that the proposed owner had adequate financial backing and experience to operate the facility successfully upon completion of the facility the operator also needed to obtain a license from the oklahoma state department of health petitioner was later repaid the purchase_price of the land tf the planning authority issued a certificate of need the proponent had months to submit a construction plan for the facility once the planning authority reviewed and approved the plan construction was required to commence within months after the approval of the plan and had to be completed within year after the approval of the plan failure to meet these deadlines would result in forfeiture of the certificate of need in adult living centers submitted an application to the planning authority for a certificate of need for the van orden project the application requested approval for construction of a new 90-bed multifunctional facility in muskogee with an estimated construction cost of dollar_figure petitioner was listed on the application and introduced at the planning authority's hearing on the certificate of need as the proposed medical director for the facility the project did not have any commitments from lenders at the time the application was submitted but the application indicated that petitioner's family members were the principal interested investors in the project the application included a letter from petitioner stating that his family had reviewed the van orden proposal and was interested in the investment opportunity the application also included a letter from liberty national bank and trust co of oklahoma city verifying that petitioner's family had financial resources available for an investment in the van orden project and vouching for the family's business and personal reputation the planning authority issued a certificate of need for the van orden project on date after several plan submissions the planning authority approved the construction plan on date the certificate of need required construction on the van orden project to commence by date and to be completed by date adult living centers had difficulty obtaining financing for the van orden project and obtained a 6-month extension to date for the construction completion date as of date the van orden project still had no construction or permanent financing for the project a planning authority inspection report dated date stated that no foundations had been poured for the project and only preliminary site work had been performed for the project in the spring of adult living centers’ shareholders with the assistance of phoenix federal savings loan association phoenix federal arranged a financing package for the van orden project under the financing package phoenix federal's subsidiary eastern oklahoma service corp eastern oklahoma acquired percent of adult living centers’ stock petitioner's stock interest was reduced from percent to less than percent as a result eastern oklahoma had voting control of adult living centers phoenix federal arranged for a dollar_figure loan from state federal savings loan association state federal to finance the construction of the van orden project a tax-exempt_bond facility provided funding for the loan phoenix federal also arranged for a takeout commitment from state federal the takeout commitment provided that subject_to certain conditions state federal would provide funding to pay off the tax-exempt_bond facility in the event of a mandatory bond redemption or upon final maturity of the bond issue at the date closing of the state federal loan a dispute arose as to whether adult living centers' shareholders including petitioner were required to guarantee the loans made to adult living centers although petitioner stated his objections he did sign a guaranty of collection fora proportionate amount of the dollar_figure state federal loan state federal loan guaranty and a guaranty of payment for a proportionate amount of the commitment fee required by the state federal takeout commitment state federal takeout guaranty the amounts petitioner guaranteed were based on his proportionate stock ownership in adult living centers several competing nursing home operators objected to the van orden project and closely monitored the project in date -- - the competitors sought to have the planning authority revoke the certificate of need because adult living centers failed to begin construction within months of the construction plan approval the planning authority initially revoked the certificate of need but reinstated the certificate on date the competing operators immediately challenged the planning authority's reinstatement of the certificate although adult living centers ultimately prevailed in the litigation the lawsuit absorbed some of the resources available for the van orden project and created uncertainty as to the project's eventual completion the state federal loan enabled adult living centers to complete construction of the van orden project by date adult living centers filed an application_for license to conduct a skilled nursing home intermediate care facility or rest home personal care facility license application dated date with the oklahoma state department of health the oklahoma state department of health issued adult living centers a 4-month probationary license to operate the van orden facility effective date charles wetz was named as the administrator on the license application attached to the application was a certificate licensed physician certificate signed by petitioner that stated i william j fleischaker md a duly licensed physician in the state of oklahoma agree to be called for medical_care emergencies and to act in an advisory capacity for the van orden adult living center although petitioner signed the physician certificate attached to the van orden facility's initial license application he never provided and never intended to provide patient care at the facility petitioner never received any compensation from adult living centers as an officer director employee or independent_contractor after the probationary period the oklahoma state department of health issued adult living centers annual licenses to operate the van orden facility beginning in date the copy of the application_for the license effective date to date does not have a licensed physician certificate attached the license applications dated date date and date filed with the oklahoma state department of health to operate the van orden facility from date to date listed charles wetz as the administrator petitioner was not the physician who signed the licensed physician certificates attached to the applications in addition to the nursing care facility adult living centers was building a child care center as part of the van orden project the van orden project continued to have construction cost overruns and operating deficits by the summer of the directors of adult living centers had become dissatisfied with mr colclazier's management of the construction projects mr colclazier wanted to leave the project and sell his adult living centers stock he also wanted to be released from his loan guaranty obligations to state federal which required state federal's approval the directors of adult living centers arranged for the corporation to purchase mr colclazier's stock state federal agreed to release mr colclazier from the guaranty obligations provided the remaining shareholders executed a substitute guaranty agreement on date state federal eastern oklahoma petitioner and charles wetz executed a release of guaranty extinguishing mr colclazier's obligations to state federal on date hastern oklahoma petitioner and charles wetz executed a substitute guaranty with respect to the state federal loan and the takeout commitment state federal substitute guaranty during this time in an attempt to meet the additional cost overrun and operating deficit adult living centers obtained a dollar_figure loan commitment from phoenix federal in the summer of adult living centers however was unable to meet all the requirements of the written loan commitment and on date phoenix federal notified adult living centers that it would not advance any funds under the loan commitment on date petitioner borrowed dollar_figure from phoenix federal and then lent the money to adult living centers to help meet the cash requirements the promissory note evidencing phoenix federal's loan to petitioner was secured_by petitioner's stock in adult living centers the note was due on date on date phoenix federal provided a dollar_figure line of credit to adult living centers to help cover cost overruns and operating deficits petitioner executed a limited guaranty of collection on a portion of the line of credit phoenix federal line of credit guaranty based on his proportionate stock ownership_interest in adult living centers adult living centers used funds borrowed on the line of credit to repay petitioner the dollar_figure he had lent to the corporation petitioner then repaid his dollar_figure loan from phoenix federal in phoenix federal sold its controlling_interest in adult living centers to william ricketts a muskogee businessman mr ricketts and the other principals in adult living centers determined they needed additional cash-flow in order to salvage the van orden project mr ricketts thought an additional nursing home facility would provide enough excess cash-flow to service the van orden project debts and provide administrative cost savings adult living centers negotiated to purchase muskogee convalescent an existing licensed nursing home facility located in muskogee oklahoma to finance the purchase adult living centers obtained an dollar_figure loan from phoenix federal on date petitioner signed a limited guaranty of payment for a portion of the new dollar_figure phoenix federal loan phoenix federal loan guaranty based on his proportionate stock ownership in adult living centers despite the acquisition of muskogee convalescent however adult living centers continued to have financial difficulties and defaulted on its various obligations to state federal and phoenix federal the lending institutions or their respective successors in interest commenced collection actions and foreclosure proceedings against adult living centers to collect the outstanding debts and against petitioner to enforce his obligations under the various guaranty agreements between and petitioner was a party to five separate lawsuits pertaining to the phoenix federal and state federal loans and commitments to adult living centers cimarron federal savings loan association cimarron federal was a successor_in_interest to phoenix federal the resolution trust corporation rtc was a successor_in_interest to cimarron federal and to state federal ‘in certain instances the federal deposit insurance corporation fdic supervised the collection of loans owned by rtc -- - the first action fleischaker v state fed sav loan association case no 88-c-1230-e the fleischaker state federal case was a declaratory_judgment action filed by petitioner in the u s district_court for the northern district of oklahoma on date the fleischaker state federal case pertained to petitioner's state federal loan guaranty state federal takeout guaranty and state federal substitute guaranty by order dated date the federal district_court determined that the state federal loan guaranty required the bank to proceed first against adult living centers before proceeding against petitioner the court further found that the bank's failure to do so was a material breach of the agreement thereby releasing petitioner from his obligations under the state federal loan and substitute guaranties the court however found that petitioner was liable for his share of commitment_fees under the state federal takeout guaranty on date a judgment in the amount of dollar_figure was entered against petitioner in the fleischaker state federal case on date the parties in the fleischaker state federal case filed a mutual release and satisfaction of judgment reflecting that petitioner had fully satisfied the dollar_figure judgment from to petitioner paid the following legal fees in the fleischaker state federal case year attorney’ s fees dollar_figure big_number big_number big_number big_number the second action state fed sav loan association v adult living ctrs case no cj-88-6322 the state federal adult living centers case also pertained to petitioner's state federal loan guaranty state federal takeout guaranty and state federal substitute guaranty the state federal adult living centers case was a collection action filed by state federal in the district_court of tulsa county oklahoma on date on date the claims against petitioner in the state federal adult living centers case were dismissed with prejudice from to petitioner paid the following legal fees in the state federal adult living centers case year attorney’s fees dollar_figure big_number big_number the third action was brought in by cimarron federal pertaining to petitioner's obligations under the phoenix federal line of credit guaranty that case cimarron fed sav loan association v adult living ctrs case no c-89-1402 the cimarron federal adult living centers case was a collection and foreclosure action filed by cimarron federal on date in the district_court of muskogee county oklahoma from to petitioner paid the following legal fees in the cimarron federal adult living centers case year attorney’s fees dollar_figure big_number big_number big_number the fourth and fifth actions were brought by cimarron federal pertaining to petitioner's obligations under the phoenix federal loan guaranty the fourth action cimarron fed sav loan association v adult living ctrs case no c-90-62 the cimarron federal adult living centers case was filed by cimarron federal on date in the district_court of muskogee county oklahoma the fifth action cimarron fed sav loan association v fleischaker case no civ 90-522-s the cimarron federal fleischaker case was filed on date in the u s district_court for the eastern district of oklahoma on date petitioner paid dollar_figure to rtc to settle the cimarron federal fleischaker case under the settlement document petitioner was released from claims raised against him in the cimarron federal fleischaker case and the -- - cimarron federal adult living centers case the settlement however did not release petitioner from claims raised in the cimarron federal adult living centers case the record in this case does not disclose the resolution of the cimarron federal adult living centers case from to petitioner paid the following legal fees in the cimarron federal adult living centers case year attorney’s fees dollar_figure big_number from to petitioner paid the following legal fees in the cimarron federal fleischaker case year attorney’s fees dollar_figure big_number big_number in petitioner also incurred and paid dollar_figure in travel_expenses associated with his attempts to settle the cimarron federal fleischaker case petitioners’ and federal_income_tax returns petitioners timely filed joint individual federal_income_tax returns for and reporting no tax for and total_tax of dollar_figure for the return for each year contained two schedules c profit or loss from business for which petitioner was identified as the sole_proprietor one business was identified as william j fleischaker m d for which the principal business was the provision of medical services the other business was identified as deborah fleischaker et al for which the principal business was oil_and_gas production on the schedules c for oil_and_gas production activity petitioners claimed legal and professional expenses of dollar_figure for and dollar_figure for none of the claimed legal and professional expenses were related to the oil_and_gas production activity except for dollar_figure of the fees claimed in the fees claimed as legal and professional fees from oil_and_gas production were for payments made by petitioner under his guaranty obligations for adult living center debts and legal fees incurred in defending against those obligations the remaining dollar_figure claimed in was related to petitioner's medical services activity in the notice_of_deficiency respondent disallowed a deduction for all dollar_figure of legal fees claimed on the return and dollar_figure of the fees claimed in respondent did not disallow the dollar_figure of fees claimed as a deduction related to gas and oil production in that were related to petitioner's medical services activity opinion issue whether petitioners may deduct loan guaranty payments and related legal fees under sec_166 and sec_162 respondent contends that petitioner's payments in settlement of his obligations under the various guaranties are deductible as nonbusiness bad_debts and the attorney’s fees paid_by petitioner in defending against actions to enforce the guaranties are deductible as miscellaneous expenses under sec_212 or sec_165 c rather than as ordinary and necessary business_expenses petitioners contend the guaranty payments are deductible as business bad_debts under sec_166 and the attorney’s fees are deductible as ordinary and necessary business_expenses under sec_162 a taxpayer may deduct debts that become worthless in the taxable_year see sec_166 sec_166 distinguishes between business and nonbusiness bad_debts nonbusiness bad_debts of taxpayers other than corporations are short-term_capital_losses see sec_166 b a nonbusiness_debt is a debt other than a a debt created or acquired as the case may be in connection with a trade_or_business of the taxpayer or b a debt the loss from the worthlessness of which is incurred in the taxpayer's trade_or_business sec_166 the crucial part in the definition of nonbusiness bad_debts are the words trade_or_business ' 73_tc_1081 --- - to qualify as a business_bad_debt the debt must bear a proximate relation to the taxpayer’s trade_or_business see sec_1_166-5 income_tax regs see also 405_us_93 deely v commissioner supra pincite payments made to discharge an obligation as a guarantor generally are deductible under sec_166 as business bad_debts if a the taxpayer was engaged in a trade_or_business when he made the guaranty and b the guaranty was proximately related to the conduct of that trade_or_business see scofield v commissioner tcmemo_1997_547 jones v commissioner tcmemo_1997_368 weber v commissioner tcmemo_1994_341 sec_1_166-9 income_tax regs a taxpayer may deduct ordinary and necessary expenses paid_or_incurred in carrying_on_a_trade_or_business see sec_162 a taxpayer may deduct legal expenses under sec_162 if the origin of the claims with respect to which the expenses were incurred relates to the trade_or_business of the taxpayer see 397_us_572 383_us_687 372_us_39 although the standards for deductibility under sec_166 and sec_162 are articulated differently they share at least one common feature under both sections a taxpayer must establish that he had a trade_or_business to which the payment in question related we turn therefore to an examination of whether petitioner’s involvement with adult living centers qualified as a trade_or_business within the meaning of either sec_166 or sec_162 in 373_us_193 the supreme court held that the taxpayer's advances to one of a number of corporations he owned did not result in business bad_debts because the advances were not sufficiently related to the taxpayer's trade_or_business as opposed to the trade_or_business of the taxpayer's corporation in whipple v commissioner supra pincite the supreme court stated devoting one's time and energies to the affairs of a corporation is not of itself and without more a trade_or_business of the person so engaged though such activities may produce income profit or gain in the form of dividends or enhancement in the value of an investment this return is distinctive to the process of investing and is generated by the successful operation of the corporation’s business as distinguished from the trade_or_business of the taxpayer himself when the only return is that of an investor the taxpayer has not satisfied his burden of demonstrating that he is engaged in a trade_or_business since investing is not a trade_or_business and the return to the taxpayer though substantially the product of his services legally arises not from his own trade_or_business but from that of the corporation even if the taxpayer demonstrates an independent trade_or_business of his own care must be taken to distinguish bad_debt losses arising from his own business and those actually arising from activities peculiar to an investor concerned with and participating in the conduct of the corporate business - - in this case although petitioner devoted time and energy to the affairs of adult living centers whipple confirms that such efforts of the taxpayer do not constitute a trade_or_business of the taxpayer when there is no intention of developing the corporation as a going business for sale in the ordinary course although a taxpayer’s activities on behalf of the corporation in which he owns stock may create income or gain the income or gain is more closely related to the successful operation of the corporation’s business than that of the taxpayer see id a taxpayer who actively engages in serving his own corporation for the purpose of creating future income through the corporation is not in a trade_or_business see id pincite petitioner’s activities in this case are qualitatively different from those of a taxpayer who develops and sells businesses for profit developing and selling businesses for profit is a trade_or_business however the separate trade_or_business of promoting businesses must be conducted for a fee or commission or with the immediate purpose of selling the corporations at a profit in the ordinary course of that business 73_tc_1081 buying and selling businesses for profit may constitute a trade_or_business even though a promoter does not receive a fee commission or other noninvestor compensation the promoter however must show that the entities were organized with a view to a quick and profitable sale after each business had become established rather than with a view to long-range investment gains id pincite citing 227_f2d_692 5th cir in deely we found that the taxpayer was not in the trade_or_business of developing and promoting businesses in deely the taxpayer guickly abandoned or sold unprofitable companies of profitable companies he held for more than years and an additional entities sold for profit were held from to years see id pincite in farrar v commissioner tcmemo_1988_385 we found that the taxpayer was in the trade_or_business of developing and promoting businesses in the farrar case the taxpayer bought and sold at least banks and insurance_companies as well as other businesses and income-producing real_estate he trained local managers and contemplated selling the businesses to the local managers as the businesses became viable for each of the three businesses involved in the farrar case the taxpayer had a plan aimed at earning a profit through the sale of the business he did not acquire or hold the businesses as long-term investments in this case petitioner was not working for a fee or commission and did not organize adult living centers with a view to a quick and profitable sale after the business of the - - corporation had become established petitioner guaranteed adult living centers' loans so that the corporation could build its facilities and cover operating_expenses he intended to profit from his long-term stock ownership in the corporation petitioner hoped to profit from owning multiple nursing home facilities throughout the country using different corporations under his control petitioner intended to keep control of the corporations he did not organize adult living centers or intend to organize other future corporations with a view to a guick and profitable sale after each business had become established see 46_tc_751 affd 387_f2d_420 8th cir see also 62_tc_263 schwartz v commissioner tcmemo_1964_247 cf farrar v commissioner supra we find that petitioner was not in the trade_or_business of developing promoting and selling businesses thus petitioner may not deduct as a business_bad_debt the payments attributable to the discharge of his guaranties and may not deduct as ordinary and necessary business_expenses the legal fees incurred in defending against enforcement of those guaranties issue whether petitioners are liable for the accuracy-related_penalties under sec_6662 for and respondent determined that petitioners are liable for accuracy-related_penalties under sec_6662 and b for - - and sec_6662 and b imposes a penalty equal to percent of the portion of an underpayment of income_tax attributable to any substantial_understatement of tax a substantial_understatement occurs when the amount of the understatement exceeds the greater of percent of the amount of tax required to be shown on the return or dollar_figure dollar_figure for corporations see sec_6662 the amount of an understatement against which the penalty is imposed will be reduced by the portion of the understatement that is attributable to the tax treatment of an item that was supported by substantial_authority or for which the relevant facts were adequately disclosed in the return or in a statement attached to the return sec_6662 b additionally no penalty will be imposed with respect to any portion of an underpayment if it is shown that there was a reasonable_cause for such portion and the taxpayer acted in good_faith with respect to such portion see sec_6664 substantial_authority exists when the weight of authority supporting the treatment of an item is substantial as compared to the weight of authority for the contrary treatment see sec_1_6662-4 d income_tax regs in determining whether there is substantial_authority all authorities relevant to the tax treatment of an item including those authorities pointing to a contrary result are taken into account see id for this purpose authorities include statutory and regulatory provisions legislative_history administrative interpretations of the commissioner and court decisions but not conclusions reached in treatises or legal periodicals see 108_tc_524 sec_1_6662-4 income_tax regs petitioners’ position is not supported by any well-reasoned construction of the relevant statutory provisions the cases petitioners have cited on brief are readily distinguishable and to the extent they are pertinent undermine their position cases that are factually distinguishable are not substantial_authority see 91_tc_686 affd 893_f2d_656 4th cir see also 46_f3d_760 8th cir affg tcmemo_1993_197 we have rejected the factual basis of petitioners' claim and thus the authority they cite is not relevant to the facts of this case and cannot constitute substantial_authority petitioners assert that they adequately disclosed the tax treatment of the attorney’s fees and guaranties the adequate_disclosure requirement can be satisfied by providing information that reasonably may be expected to apprise the internal_revenue_service of the identity of the item its amount and the nature of the potential controversy sec_1 b income_tax regs see also 101_tc_225 - - affd 64_f3d_1406 9th cir the regulations authorize two types of disclosure under sec_6662 disclosure in attachments to the return see sec_1 f income_tax regs and disclosure on the return see sec_1 f income_tax regs petitioners did not file any separate disclosure statement therefore they must demonstrate that they adequately disclosed all relevant information on their tax returns petitioners assert that they adequately disclosed the items at issue on their and returns the return for each year contained two schedules c for businesses for which petitioner was identified as the sole_proprietor one for william j fleischaker m d for which the principal business was the provision of medical services and another for deborah fleischaker et al for which the principal business was oil_and_gas production on the schedules c for petitioner's oil_and_gas production for and petitioner claimed legal and professional expenses of dollar_figure for and dollar_figure for none of the claimed legal and professional expenses were related to petitioner’s oil_and_gas production activity except for dollar_figure of the fees claimed in the fees claimed as legal and professional fees from oil_and_gas production were for payments made by petitioner under his guaranty obligations for - - adult living centers’ debts and legal fees incurred in defending against those obligations the commissioner by annual revenue_procedure or otherwise may prescribe the circumstances under which disclosure of information on a return in accordance with applicable forms and instructions is adequate see sec_1 f income_tax regs the commissioner issued revproc_92_23 1992_1_cb_737 applicable to returns and revproc_93_33 1993_2_cb_470 which extended the application of revproc_92_23 1992_1_cb_737 to returns the revenue procedures identify circumstances under which the disclosure on a taxpayer's return of a position with respect to an item is adequate_disclosure for purposes of reducing the understatement of income_tax under sec_6662 ’ ‘rev proc 1992_1_cb_737 provides in part additional disclosure of facts relevant to or positions taken with respect to issues involving any of the items set forth below is unnecessary for purposes of reducing any understatement of income_tax under sec_6662 of the code provided that the forms and attachments are completed in a clear manner and in accordance with their instructions the money amounts entered on the forms must be verifiable and the information on the return must be disclosed in the manner described below for purposes of this revenue_procedure a number is verifiable if on audit the taxpayer can demonstrate the origin of the number even if that number is not ultimately accepted by the internal_revenue_service and the taxpayer can show good_faith in entering that number on the applicable continued -- - the procedures require the taxpayer to complete the forms and attachments in a clear manner and in accordance with their instructions see revproc_92_23 1992_1_cb_738 the instructions for the schedules c require a taxpayer to complete separate schedules for each business_of_the_taxpayer see instructions for schedule c profit or loss from business for and petitioners filed two schedules c for each of the years at issue one for petitioner's oil_and_gas production activity and another for petitioner's medical services practice petitioner does not contend that either activity included petitioner's activity with regard to adult living centers or the development of facilities for the elderly petitioners did not complete a continued form b certain trade_or_business_expenses which for purposes of this revenue_procedure include the following six expenses as they relate to the rental of property legal expenses the amount claimed must be stated this revenue_procedure does not apply however to amounts properly characterized as capital expenditures or personal expenses including amounts that are required to be or that are amortized over a period of years specific bad_debt charge-off the amount written off must be stated --- - schedule c for petitioner's activity related to adult living centers instead petitioners claimed the deductions at issue on schedules c for the oil_and_gas production activity petitioners deducted the payments of petitioner's guaranties as legal and professional fees it is clear that petitioner did not make a good-faith effort in entering the amounts of the claimed expenses on the schedules c petitioners did not comply with the revenue procedures and therefore the safe_harbor provided by the revenue procedures does not apply a taxpayer may also satisfy the requirements for adequate_disclosure by providing sufficient information on the face of the return that enables the commissioner to identify the potential controversy see schirmer v commissioner 89_tc_277 hernandez v commissioner tcmemo_1998_46 elliott v commissioner tcmemo_1997_294 affd without published opinion 149_f3d_1187 8th cir horwich v commissioner tcmemo_1991_465 this method of disclosure requires more than a production of a clue with respect to the nature of the controversy see horwich v commissioner supra petitioners' disclosure was unquestionably inadequate given the disparity between the claim they were asserting and the facts their method of reporting the expenses disguised rather than disclosed the true substance of the payments the mere declaration of a deduction does not entitle a taxpayer to a - - reduced penalty for understatement_of_tax see 942_f2d_444 7th cir affg 94_tc_96 taxpayer's statement that his deduction of dollar_figure was for legal fees re conservation of property held for production_of_income falls short of the exposition of relevant facts required under sec_6661 b b schirmer v commissioner supra pincite mere listing of income expenses and claimed depreciation did not constitute disclosure of relevant facts see also zdun v commissioner tcmemo_1998_ reporting income actually earned as a dentist as income earned from an apple orchard is misrepresentation not disclosure lester v commissioner tcmemo_1995_317 taxpayers' use of the term financial trading in the title portion of their schedule c was not sufficient to frame the controversy or to adequately disclose their position myers v commissioner tcmemo_1994_529 even if commodities was adequate_disclosure for deductions on schedule c the commodity contract losses were deducted on schedule f which is completely unrelated to petitioners disclosure on schedule c petitioners did not attach any disclosure statement to their return and they did not provide sufficient information for respondent to identify the potential controversy on their return to the extent the rule computation indicates a substantial_understatement of petitioners’ income_tax within the meaning of - - sec_6662 for or respondent's determination under sec_6662 will be sustained to reflect the foregoing and concessions by the parties decision will be entered under rule
